ACCEPTED
                                                                                     14-14-00510-CR
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                2/20/2015 8:59:54 AM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK

                                No. 14-14-00510-CR

                                     In the                          FILED IN
                                                              14th COURT OF APPEALS
                                Court of Appeals                 HOUSTON, TEXAS
                                    For the                   2/20/2015 8:59:54 AM
                           Fourteenth District of Texas       CHRISTOPHER A. PRINE
                                                                       Clerk
                                  At Houston

                            

                                  No. 1383453
                            In the 208th District Court
                             Of Harris County, Texas

                            

                          WILLIAM MICHAEL DIXON
                                  Appellant
                                     v.
                            THE STATE OF TEXAS
                                  Appellee

                          
                     STATE’S MOTION FOR EXTENSION
                         OF TIME TO FILE BRIEF
                            

To the Honorable Court of Appeals:

      The State of Texas, pursuant to Texas Rules of Appellate Procedure 2 and

10.5, moves for an extension of time in which to file its appellate brief. The

following facts are relevant:

      1. The appellant was indicted for driving while intoxicated as a third
         offender. Appellant pled not guilty, a jury heard the trial, and it found
         him guilty. The trial court assessed sentence at 40 years confinement
   in the Texas Department of Criminal Justice. Appellant filed timely
   notice of appeal.

2. Appellant filed an appellate brief on January 21, 2015.

3. The State’s appellate brief is due on February 20, 2015.

4. This is the State’s first request for an extension in this case.

5. The State requests this extension of time in which to file its brief, and
   the undersigned attorney believes that a brief can be filed by April 2,
   2015, she is requesting a lengthier than usual extension for the
   reasons addressed below.

6. The following facts are relied upon to show good cause for an
   extension of time to allow the State to file its brief:

      a. At present, the Harris County District Attorney’s Office
         employees 15 appellate prosecutors, but on being deployed on
         active military service is unable to carry a caseload. Accordingly,
         the remaining members of the appellate division are currently
         assigned a caseload of approximately 67 active cases showing
         an average of 4.7 briefs per prosecutor.

      b. The attorney to whom this case is assigned has three
         outstanding briefs assigned to her including this one, and one
         case on abatement that will soon be returned to active status,
         was recently called upon to file a petition for discretionary
         review on a matter, and is preparing for oral argument on
         March 3, 2015, on Leland Dykes v. State. This has slowed her
         response on appellant’s brief. She received this briefing
         assignment on February 6, 2015, and could not complete it by
         the initial deadline because of her existing workload.

      c. Between the time that the appellant filed his brief in this case
         and this State’s motion for extension, the undersigned has filed
         three briefs, namely: Haynes v. State, No. 14-14-00353-CR,
         Perez v. State, 14-14-00476-CR, and a petition for discretionary
         review in Oliver v. State, No. 14-13-00957-CR.
d. The workload of this prosecutor is not out of the ordinary in
   the appellate division of the Harris County District Attorney’s
   Office.

e. In addition to its assignments in responding to appellate briefs,
   the appellate division of the Harris County District Attorney’s
   Office also answers questions from trial prosecutors. These
   questions frequently occur in the middle of or immediately
   before trial, and therefore other work must be put aside to
   answer these pressing questions. Harris County has 25
   Criminal District Courts and 15 County Criminal Courts at Law,
   and this particular prosecutor is tasked with answering
   questions related to Texas Code of Criminal Procedure article
   39.14 regarding discovery changes, is one of two prosecutors
   tasked with answering any juvenile law related questions, and
   answers questions from five felony courts in addition to the
   three juvenile courts.

f. The Harris County District Attorney’s Office Appellate Division
   is experiencing a significant workload at present. Appellate
   prosecutors, including the undersigned attorney, are working as
   quickly as possible including during overtime hours to complete
   as many briefs as possible as quickly as possible while still
   addressing all the issues raised by appellant’s as thoroughly as
   necessary to see that justice is done on each appeal. Accounting
   for varying staffing levels, the output of the division is not
   significantly different than it was this time last year. However,
   because of the high workload per prosecutor, as well as the
   greater length and complexity of appeals being brought in this
   county, it is taking longer to process all of the assigned cases,
   and more cases thereby require multiple extension or more
   lengthy extensions before the completion of each brief. It is this
   prosecutor’s expectation that she should be able to complete
   this brief by the requested extension date to avoid the need for
   any further extension requests on this case.
WHEREFORE, the State prays that this Court will grant the requested

extension until April 2, 2015.

                                         Respectfully submitted,

                                         /s/ Jessica A. Caird

                                         JESSICA A. CAIRD
                                         Assistant District Attorney
                                         Harris County, Texas
                                         1201 Franklin, Suite 600
                                         Houston, Texas 77002-1923
                                         (713) 755-5826
                                         caird_jessica@dao.hctx.net
                                         TBC No. 24000608
                           CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve a

copy of this motion to:

      David Rushing
      Attorney at Law
      723 Main Street, St. 816
      Houston, TX 77002
      davidrushing@hotmail.com

      Tom Abbate
      Attorney at Law
      2425 West Loop South, Ste. 200
      Houston, TX 77027
      tomabbatelaw@gmail.com

                                                   /s/ Jessica A. Caird

                                                   Jessica A. Caird
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   caird_jessica@dao.hctx.net
                                                   TBC No. 24000608


Date: February 20, 2015